PER CURIAM.
By petition for writ of certiorari filed May 5, 1969, petitioner seeks review of what she terms “this entire crooked and dishonest case”.
The petition, although confusing, relates to a May 17, 1967, order of the trial judge consolidating and incorporating a habeas corpus proceeding with a prior divorce and child custody action.
The petition is untimely and we also observe there is no record.
Accordingly, the petition for writ of cer-tiorari is dismissed.
CROSS, C. J., and McCAIN and OWEN, JJ., concur.